Citation Nr: 1760956	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2015 decision by the Board of Veterans' Appeals (Board) that denied entitlement to an effective date earlier than April 5, 2013 for the grant of service connection for bilateral hearing loss.

(The issues of whether new and material evidence has been submitted sufficient to reopen claims for entitlement to service connection for jungle rot or fungal infection and bilateral hip disorder with arthritis and whether there was CUE in a May 2014 rating decision which assigned an effective date of April 5, 2013 for the grant of service connection for bilateral hearing loss are adjudicated in a separate Board decision.)


REPRESENTATION

Appellant represented by:	James M. McElfish, Agent


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to February 1948.

This matter is before the Board on a motion by the Veteran for revision or reversal, on the grounds of CUE, in a September 2015 Board decision that denied entitlement to an effective date earlier than April 5, 2013 for the grant of service connection for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision issued in September 2015, the Board denied the Veteran's claim for entitlement to an effective date earlier than April 5, 2013 for the grant of service connection for bilateral hearing loss.

2.  The September 2015 Board decision was adequately supported by the evidence then of record; and it is not shown that either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, such that the outcome of the case would have been manifestly different but for the error.






CONCLUSION OF LAW

The criteria for revision of the September 2015 Board decision that denied entitlement to an effective date earlier than April 5, 2013 for the grant of service connection for bilateral hearing loss decision on the basis of CUE have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  CUE claims - Legal Criteria 

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes CUE, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C. § 7111 (2012).

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-11.  As defined in the applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam); see also 38 C.F.R. § 20.1403(c).  Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403.

Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).

Examples of situations that are not CUE include new diagnoses that "correct" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and allegations based on improper evaluation of evidence, such as a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R.§ 20.1403(e).

To prevail in a motion for CUE, the moving party must show the following: 
1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were
incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and 3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 71 (2008) (citing to Grover v. West, 12 Vet. App. 109, 112 (1999)).

Under Fugo, 6 Vet. App. 40, an alleged CUE must be the "kind of error...that if, true, would be CUE on its face..."  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5100 (2012); 38 C.F.R. § 3.400 
(2017).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See
38 C.F.R. § 3.400 .

II.  Analysis

In its September 2015 decision, the Board found that the earliest date of claim for entitlement to service connection for hearing loss was April 5, 2013.  The Veteran had contended that he filed for entitlement to service connection for hearing loss while at the Dugway Proving Grounds in 1954 or 1955, via a veterans' service organization.  His representative has argued that his overall evidence demonstrated that his application was hand-delivered by the Veteran to the VA in 1955.  

The Board quotes the relevant discussion in its September 2015 decision:

To the extent that the Veteran, through his representative, argues that he filed a claim for bilateral hearing loss disability and tinnitus in 1955, via a Veterans' service organization, and that he should be granted an effective date beginning in 1955, the fact remains that there is nothing in the Veteran's claims file indicating that the Veteran filed any claims in 1955.  In this regard, the Board points out that the Veteran filed a claim for dental treatment in 1948, which clearly indicates that the Veteran was well aware of the process for filing a claim and the timeframe for claims adjudication.  Thus, his contention that he should be granted an earlier effective date because he did not hear back from VA after filing his claim is without merit; it defies logic to believe that he filed a claim and did not follow up for nearly 60 years.



The Veteran acknowledged in an April 2013 statement that he did not follow up on his claim in 1955 because he thought VA "would take care of [him]."

In his CUE claim, the Veteran essentially argues that the Board did not consider or properly weigh the Veteran's contentions that he had filed a claim, to the best of his knowledge, in 1955.  

However, as noted above, allegations based on improper evaluation of evidence, such as a disagreement as to how the facts were weighed or evaluated, do not rise to the level of CUE.  As such, any arguments regarding how the Board weighed the Veteran's contentions that he had filed a claim for entitlement to service connection for hearing loss in 1954 or 1955 in its prior decision are not sufficient to prevail on a claim of CUE in the Board's September 2015 decision.

The Board finds that the September 2015 decision was made on the facts in the record of evidence at that time.  Indeed, there is no indication in the claims file that a claim for entitlement to service connection for bilateral hearing loss was filed in 1954 or 1955.  While the Board appreciates that the Veteran may have intended to file a claim at that time, or took steps toward filing a claim for service connection for hearing loss, there is simply nothing in the record during that timeframe reflecting that such a claim was actually filed with the VA.  

The Veteran's representative has also argued that the applicable statutory and regulatory provisions in existence at the time were ignored or incorrectly applied.  However, in its September 2015 decision, the Board applied the correct rules, statutes, and case law effective at the time of the decision.  The Board noted, in response to the Veteran's arguments, that the assignment of an effective date for an award of service connection was specified by statute and regulation and that the Board had no authority to disregard these requirements.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

In its September 2015 decision, the Board found that, while the Veteran had alleged that he was entitled to an earlier effective date for his award of service connection on the basis that he first sought treatment for his ears and bilateral hearing loss disability in 2004, this argument was without merit.  The Board noted that merely being seen for VA examination or hospitalization did not constitute either a claim for compensation or an informal claim for compensation since the benefit sought (compensation) was not identified.  38 C.F.R. § 3.155(a) (since revised).  It was not until an April 5, 2013 communication that the Veteran reported bilateral hearing loss and tinnitus that the RO construed as a claim for service connection. 

Therefore, the Board correctly found that, under the laws and regulations pertaining to effective dates, April 5, 2013 was the appropriate effective date for the grant of entitlement to service connection for bilateral hearing loss disability in this case.  While the Veteran may indeed have had a hearing loss prior to April 5, 2013, the effective date for service connection based on an original claim is not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.")

The Veteran first filed his claim for  service connection for bilateral hearing loss on April 5, 2013.  The record does not contain any earlier statement or action indicating an intent to file a claim.  The provisions of 38 C.F.R. § 3.400 do not otherwise afford an earlier effective date since there was no earlier date of claim, as explained above.  See id; see also 38 C.F.R. § 3.400 (p).

In sum, the Veteran has not identified an error of fact or law in the Board's September 2015 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 7111 ; 38 C.F.R. § 20.1400.


ORDER

The motion alleging CUE in the September 2015 decision by the Board that denied entitlement to an effective date earlier than April 5, 2013 for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


